      Case 3:19-cv-07270-WHA Document 170 Filed 03/01/21 Page 1 of 2



 1   WAGSTAFF & CARTMELL LLP
     Tyler W. Hudson (admitted pro hac vice)
 2   Eric D. Barton (admitted pro hac vice)
 3   Melody R. Dickson (admitted pro hac vice)
     Austin Brane, CA Bar #286227
 4   4740 Grand Ave., Suite 300
     Kansas City, MO 64112
 5   Tel. (816) 701-1100
     Fax (816) 531-2372
 6   thudson@wcllp.com
 7   ebarton@wcllp.com
     mdickson@wcllp.com
 8   abrane@wcllp.com

 9

10                                 UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
     JERMAINE THOMAS, ET AL.,                             Case No. 3:19-cv-07270-WHA
14
                         Plaintiffs,                      STIPULATION TO EXTEND
15                                                        BRIEFING SCHEDULE ON
            vs.                                           DEFENDANT’S MOTION TO DISMISS
16                                                        AND RESCHEDULE HEARING
     CRICKET WIRELESS, LLC,
17
                         Defendant.
18

19          Pursuant to Civil L.R. 6-1(a), the parties hereby stipulate as follows:
20          1.     On January 27, 2021, Plaintiffs filed a Second Amended Class Action Complaint
21   (“SAC"). Dkt. No. 158.
22          2.     After obtaining an extension of time to respond to Plaintiffs’ SAC, on February
23   17, 2021, Defendant filed a Motion to Dismiss (“Defendant’s Motion”). Dkt. No. 165.
24          3.     Plaintiffs’ response is due to Defendant’s Motion to Dismiss, absent an extension,
25   on March 3, 2021.
26          4.     Plaintiffs deadline to file their Motion for Class Certification is also due on March
27   4, 2021.
28

           STIPULATION TO EXTEND BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS AND
                                            RESCHEDULE HEARING; CASE NO. 3:19-CV-07270-WHA
      Case 3:19-cv-07270-WHA Document 170 Filed 03/01/21 Page 2 of 2



 1          5.      Plaintiffs have requested, and Defendant has agreed to, a brief 7-day extension of
 2   time to respond to Defendant’s Motion, to and including Wednesday, March 10, 2021.
 3          6.      Defendant’s reply in support of Defendant’s Motion would thereafter be due,
 4   Wednesday, March 17, 2021.
 5          7.      In light of the extended briefing schedule, the parties agree to modify the hearing
 6   date on Defendant’s Motion to Dismiss to April 8, 2021.
 7          8.      The extension to the briefing schedule will not alter the date of any event or any
 8   deadline already fixed by Court order and not party will be prejudiced by the requested relief.
 9          9.      Accordingly, pursuant to Civil L.R. 6-1(a), the parties hereby stipulate to extend
10   the briefing and hearing schedule as follows:
11                      a. Plaintiffs’ response due: March 10, 2021
12                      b. Defendant’s reply due: March 17, 2021
13                      c. Hearing on Defendant’s Motion rescheduled to: April 8, 2021
14

15   Dated: March 1, 2021                            Respectfully submitted,
16
                                                     WAGSTAFF & CARTMELL
17
                                                     /s/ Tyler W. Hudson
18                                                   Tyler W. Hudson
                                                     Eric D. Barton
19                                                   Melody R. Dickson
                                                     Austin Brane
20
                                                     Counsel for Plaintiffs
21
                                                     MAYER BROWN LLP
22
                                                     /s/ Kevin Ranlett
23                                                   Matthew D. Ingber
                                                     Archis A. Parasharami
24                                                   Kevin Ranlett
                                                     Jarman D. Russell
25
                                                     Counsel for Defendant
26

27

28
                                                       -2-
                            STIPULATION TO EXTEND TIME TO ANSWER OR OTHERWISE RESPOND TO
                     THE SECOND AMENDED CLASS ACTION COMPLAINT; CASE NO. 3:19-CV-07270-WHA
